Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/500,610, filed October 3, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.
Claim Objections
Claims 1-23 are objected to because of the following informalities.  Appropriate correction is required.
	Claim 1 Line 10 could read, “…forming an arched recess within the lead-in ramp ….”
	Claim 22 could read, “A mold comprising the mold stack according to claim 21.”
Claim 23 could read, “A molding system comprising the mold according to claim 22.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,198,543 [Scherer et al.] (Scherer).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1 and 8 in Scherer claim:

    PNG
    media_image1.png
    311
    296
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    70
    293
    media_image2.png
    Greyscale

Although the arches recess is not claimed, it is shown in Figure 3 as part of the lead-in ramp.  One of ordinary skill would be able to claim the arch recess in Scherer as part of the lead-in ramp, before the effective filing date of the claimed invention with predictable and obvious results, to hold the tamper band against the container [Scherer, Col. 3 Lines 1-12].
Claims 2-6 and 10-23 are objected to as being dependent from rejected base Claims 1 and 7-9 respectively.
Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s) set forth in this Office action, or by eTerminal Disclaimer.
Re Claim 1, the prior art discloses most of the claimed invention regarding closures with tubular bodies with a closed end and open end with a tamper evident band, and one retaining cam.  However, the prior art does not expressly disclose that the lead-in ramp is further configured to include sides that taper toward one another away from the stop and forming an arched recess within the lead-in ramp such that, as the flange rides up the ramp portion, the width of the ramp portion increases to absorb the resulting increased pressure applied to it by the flange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736